Exhibit 10.1

 

SEVENTH AMENDMENT TO LEASE

 

This SEVENTH AMENDMENT TO LEASE (this “Amendment”) is made as of the 22nd day of
June, 2010, (the “Effective Date”) by and between MASSACHUSETTS DEVELOPMENT
FINANCE AGENCY, a body politic and corporate and a public instrumentality of the
Commonwealth of Massachusetts pursuant to Massachusetts General Laws, Chapter
23G, with an address of 160 Federal Street, Boston, Massachusetts 02110
(“Landlord”) and CELLDEX THERAPEUTICS, INC. (formerly AVANT
Immunotherapeutics, Inc.), a Delaware corporation, with an address of 119 Fourth
Avenue, Needham, Massachusetts (“Tenant”).

 

RECITALS

 

WHEREAS, Landlord and Tenant entered into a certain Lease dated effective
December 22, 2003, as amended by that certain First Amendment to Lease dated as
of March 17, 2005 (the “First Amendment”), that certain Second Amendment to
Lease dated as of November 4, 2005 (the “Second Amendment”), that certain Third
Amendment To Lease dated as of December 20, 2006 (the “Third Amendment”), that
certain Fourth Amendment to Lease dated as of July 18, 2008 (the “Fourth
Amendment”), that certain Fifth Amendment to Lease dated as of October 3, 2008
(the “Fifth Amendment”) and by that certain Sixth Amendment to Lease dated as of
August 20, 2009 (the “Sixth Amendment”) of certain premises consisting of
approximately 23,413 rentable square feet of space (the “Premises”) in the
building (the “Building”) located at 151 Martine Street, Fall River,
Massachusetts (the “Property”) in the South Coast Research & Technology Park
(the “Park”);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Premises is comprised of: (i) the original premises demised by the
Lease, as amended through the Third Amendment, being 11,756 rentable square feet
on the second (2nd) floor of the Building, (ii) the Additional Space (as defined
in the First Amendment) demised by the First Amendment, being 71 rentable square
feet on the first (1st) floor of the Building, (iii) the Expansion Premises (as
defined in the Second Amendment), being 2,487 rentable square feet on the second
(2nd) floor of the Building; (iv) the Second Expansion Premises (as defined in
the Third Amendment), being 1,853 rentable square feet on the second (2nd) floor
of the Building; (v) the Substitute Third Expansion Premises (as defined in the
Fifth Amendment), being 4,864 rentable square feet of space on the second floor
of the Building (referred to therein as the “Third Expansion Premises”); and
(vi) the Fourth Expansion Premises (as defined in the Sixth Amendment), being
2,382 rentable square feet on the second (2nd) floor of the Building.

 

WHEREAS, Landlord and Tenant have agreed to enter into this Seventh Amendment to
Lease to renew the term of the Lease and to amended certain additional
provisions to the Lease.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby mutually acknowledged, Landlord and Tenant agree as follows:

 

6.             Capitalized Terms. Unless otherwise defined herein, all
capitalized terms used in this Amendment shall have the meanings ascribed to
them in the Lease, and all references in the Lease to the “Lease” or “this
Lease” or “herein” or “hereunder” or similar terms or to any section thereof
shall, after the Effective Date, mean the Lease, or such section thereof, as
amended by this Amendment.

 

2

--------------------------------------------------------------------------------


 

2.             Premises Square Footage. Section 1.1 of this Lease is hereby
amended by amending the term “Premises Square Footage” as follows:

 

Premises Square Footage                                        23,413 rentable
square feet

 

3.             Term Commencement Date. Section 1.1 of this Lease is hereby
amended by providing that as of January 1, 2011, the term “Original Term
Commencement Date” shall be deleted and replaced with the term the “Term
Commencement Date” throughout this Lease.

 

4.             Section 2.2.            Term. Section 2.2 of the Lease shall be
amended as of January 1, 2011 to read as follows:

 

Section 2.2             Term. TO HAVE AND TO HOLD for a term (the “Term”)
beginning on the Term Commencement Date which shall be January 1, 2011 and
expiring on December 31, 2017 (the “Term Expiration Date”), unless earlier
terminated as provided for in Section 2.4.

 

5.             Section 2.3             Renewal Term. Section 2.3 of the Lease is
hereby deleted in its entirety and replaced with the following provision.

 

Section 2.3.            Option to Extend Term for Extension Terms. Tenant shall
have two (2) separate options to extend the Lease Term for an additional five
(5) year period (i.e., for a total, if both such options are exercised as
provided herein, of ten (10) successive years beyond the Term) beyond the Term
or the first Extension Term, as the case may be (each five year period being
referred to herein as an “Extension Term”), provided (i) Tenant shall give
notice to Landlord of its exercise of such option not less than twelve (12)
months prior to the expiration of the Term or the first Extension Term, as the
case may be, (ii) no default beyond any applicable grace period in the
obligations of Tenant under this Lease shall exist at the time each such notice
is given, and (iii) at the time each such option is exercised, the original
Tenant hereunder, a permitted assignee of the Tenant under Section 10.14 or any
“Approved Entity” (as such term is defined in Section 10.14) shall be in
occupancy of at least 50% of the entire Premises then demised hereunder. All of
the terms and provisions of this Lease, as amended, shall be applicable to each
Extension Term except that Tenant shall have no option to extend the Lease Term
beyond the second Extension Term.

 

3

--------------------------------------------------------------------------------


 

 

6.             Premises and Term. Section 2 of the Lease is hereby amended by
adding the following provision:

 

Section 2.4. Early Termination Option. Tenant shall have one option (“Early
Termination Option”) to terminate the Lease as of December 31, 2015 (the “Early
Termination Date”) upon prior written notice to Landlord provided no later than
December 31, 2014 (the “Early Termination Notice”) and upon payment of a
termination payment of Twenty-six Thousand Six Hundred Seventy-six and 57/100
Dollars ($26,676.57) (the “Termination Payment”), which payment shall be
delivered with the Early Termination Notice. In the event that Tenant shall fail
to pay the Termination Payment with its Early Termination Notice, the Early
Termination Option shall be null and void and the Tenant’s obligations under
this Lease shall continue for the remainder of the Term.

 

7.             Annual Fixed Rental Rate. Section 1.1 of the Lease is amended by
deleting the provisions regarding the “Annual Fixed Rental Rate” and inserting
the following language:

 

Annual Fixed Rental Rate:

 

As of January 1, 2011 and through December 31, 2012: $379,307.50 per annum.

 

 

 

 

 

(ii) As of January 1, 2013 and annually thereafter, (the “Adjustment Date”) the
Annual Fixed Rental Rate shall be calculated for the immediately following
twelve (12) month period that begins with the applicable Adjustment Date as
follows: An annual amount equal to the product of the Annual Fixed Rental Rate
payable for the then preceding twelve (12) month period multiplied by the
Increase Factor.

 

 

 

 

 

For purposes of this Lease, the “Increase Factor” shall mean a fraction, the
numerator of which shall be the “Index” (defined below) as issued for the month
of November that immediately precedes the applicable Adjustment Date and the
denominator of which shall be the Index as issued for the month of November in
the year immediately prior to the month of November that immediately precedes
the applicable Adjustment Date. Notwithstanding the foregoing, if the numerator
is less than the denominator, then the Increase Factor shall be one (1).

 

4

--------------------------------------------------------------------------------


 

 

 

Index shall mean the Consumer Price Index for Urban Wage Earners and Clerical
Workers, Boston – Brockton – Nashua, MA – NH – ME – CT. All Items – Series A
(1982 – 84 = 100) issued by the Bureau of Labor Statistics of the United States
Department of Labor. In the event that the Index shall hereafter be converted to
a different standard of reference base or otherwise revised, the determination
of the Increase Factor shall be made with the use of such conversion factor,
formula, or table for converting the Index as may be published by the Bureau of
Labor Statistics or, if said Bureau shall not publish the same, then with the
use of such conversion factor, formula, or table as may be published by Prentice
Hall, Inc., or failing such publication, by any other nationally recognized
publisher of similar statistical information. In the event that the Index shall
cease to be published, then, for the purposes of determining the Increase
Factor, there shall be substituted for the Index such other Index as Landlord
and Tenant shall agree upon, and, if they are unable to agree within ninety (90)
days after the Index ceases to be published, such matter shall be determined in
Boston by arbitration in accordance with the Rules of the American Arbitration
Association.

 

8.             Tenant Improvement Allowance. Section 4 of the Lease is hereby
amended by adding the following new provision:

 

Section 4.4.            Tenant Improvement Allowance. Landlord shall provide
Tenant with an allowance, subject to the provisions of Section 10.4 below, up to
the aggregate amount of $93,368 (“Tenant Improvement Allowance”) which monies
shall be disbursed to Tenant not more than once monthly for its costs of
non-structural improvements to the Premises including carpet and paint, but
excluding furniture and equipment. A maximum of fifteen percent (15%) of the
Tenant Improvements Allowance may be applied to soft costs. The applicable
portion of the Tenant Improvement Allowance shall be disbursed to Tenant thirty
(30) days after Tenant’s presentation to Landlord of (i) detailed invoices
supporting improvement costs which invoices shall reasonably itemize such costs
on a line item basis, (ii) evidence of such improvement, (iii) lien waivers from
contractors installing such improvements and (iv) other supporting documentation
reasonably requested by the Landlord. All disbursement requests must be made
prior to

 

5

--------------------------------------------------------------------------------


 

December 31, 2011. The unused portions of the Tenant Improvement Allowance may
not be used for any other purpose, including the payment of Rent.

 

9.             Section 10.4           Tenant Work. The first paragraph of
Section 10.4 is hereby amended by deleting such paragraph in its entirety and
inserting the following language:

 

Section 10.4.          Tenant’s Work. Except as otherwise described in this
Section 10.4, Tenant shall not make any installations, alterations, additions or
improvements in or to the Premises, including, without limitation, any apertures
in the walls, partitions, ceilings or floors, without on each occasion obtaining
the prior written consent of Landlord (i) which consent, as to installations,
alterations, additions or improvements that do not affect the Building systems
or the structure of the Premises or Building, shall not be unreasonably withheld
or delayed and (ii) which consent shall not be necessary as to cosmetic
improvements (i.e., painting and carpeting) that does not cost more than
$150,000 in any one instance. Any such work so approved by Landlord shall be
performed only in accordance with plans and specifications (except for cosmetic
improvements) and a construction schedule therefor reasonably approved in
advance by Landlord. Tenant shall procure, at Tenant’s sole expense, all
necessary permits and licenses before undertaking any work on the Premises and
shall perform all such work in a good and workmanlike manner employing materials
of good quality and so as to conform with all applicable zoning, building, fire,
health and other codes, regulations, ordinances and laws and with all applicable
insurance requirements. Prior to commencing any work at the Premises, Tenant
shall provide Landlord with a copy of the executed contract with the general
contractor for such work. If requested by Landlord, Tenant shall furnish to
Landlord prior to the commencement of any such work a bond or other security
acceptable to Landlord assuring that any work by Tenant will be completed in
accordance with the approved plans and specifications. Tenant shall keep the
Premises at all times free of liens for labor and materials. Tenant shall employ
for such work only contractors approved by Landlord, which approval shall not be
unreasonably withheld, and shall require all contractors employed by Tenant to
carry worker’s compensation insurance in accordance with statutory requirements
and commercial public liability insurance covering such contractors on or about
the Premises in amounts that at least equal the limit of $2,000,000 and to
submit certificates evidencing such coverage to Landlord prior to the
commencement of such work. Tenant shall save Landlord harmless and indemnified
from all injury, loss, claims or damage to any person or property occasioned by
or growing out of such work. Subject to compliance with the terms of
Section 10.6 of this Lease, Landlord may inspect the work of Tenant at
reasonable times and give notice of observed defects.

 

6

--------------------------------------------------------------------------------


 

10.           Section 10.14  Assignment and Subletting. Section 10.14 of the
Lease is hereby amended by deleting the fifth paragraph in its entirety and
replacing it with the following provision:

 

If for any Transfer, Tenant shall receive rent or other consideration, either
initially or over the term of the assignment of sublease, in excess of rent (or
in the case of the sublease of part, in excess of such rent allocable to the
part) after appropriate adjustments to assure that all other payments called for
hereunder are taken into account and after deducting Tenant’s reasonable legal,
brokerage and leasehold improvement cots, all amortized ratably over the tern of
the sublease or assignment, incurred for such sublease or assignment, Tenant
shall pay to Landlord, as Additional Rent, fifty percent (50%) of such excess of
such payment of rent or other consideration received by Tenant, promptly after
its receipt.

 

11.           Broker. Section 1.1 of the Lease is hereby amended by amending the
definition of Broker therein by deleting “Whelan Associates, LLC” and replacing
with “Jones Lang LaSalle”.

 

12.           Section 14.7  Brokerage. Section 14.7 of the Lease is hereby
amended by adding the following second paragraph:

 

The total commission due to the Broker for the extension of the Term shall be
One Hundred Six Thousand Two Hundred Six and 00/100 Dollars ($106,206) and shall
be payable as follows:

 

(i)              Upon execution of this Amendment by both parties, Landlord
shall pay to Broker Seventy-five Thousand, Eight Hundred Sixty-one and 50/100
Dollars ($75,861.50) which is an amount equal to four percent (4%) of the rent
to be paid for the first 5 years of the Extension Term.

 

(ii)             On the first day of the sixth lease year of the Extension Term,
Landlord shall pay to Broker Thirty Thousand, Three Hundred Forty-four and
50/100 Dollars ($30,344.50); provided that Tenant has not exercised its
termination option under Section 2.4 of the Lease as amended hereby.

 

13.           Right of First Offer. Section 3 of the Lease is hereby amended by
adding the following provision.

 

Section 3.3.            Right of First Offer. During the Term and the first
Extension Term, Tenant shall have a right of first offer on any space that
becomes available in the Building subject to existing leasing agreements (the
“First Offer Space”).

 

7

--------------------------------------------------------------------------------


 

“Available” space includes, without limitation, space that Landlord intends, in
its sole discretion, to recapture from an existing tenant (whether by an earlier
termination of an existing lease or pursuant to applicable sublease recapture
provisions therein). Before entering into a lease for the First Offer Space with
a third party (other than any existing tenant or occupant of such space),
Landlord shall notify Tenant of the economic terms of the effective rent and any
other material terms or conditions (such as the actual recapture of space from
an existing tenant, if applicable, as set forth above) on which Landlord intends
to lease the space (“Landlord’s Notice”). Within ten (10) business days after
receipt of the Landlord’s Notice, Tenant may, by written notice delivered to
Landlord (i) reject Landlord’s Notice, or (ii) reject Landlord’s Notice but
offer to lease such space from Landlord on different economic terms, or
(iii) accept the terms set forth in Landlord’s Notice (the failure by Tenant
timely to respond as aforesaid being deemed Tenant’s rejection of Landlord’s
Notice). Any notice given under clause (ii) or (iii) shall confirm that Tenant
will use the First Offer Space for its own use.

 

If Landlord’s Notice is rejected under clause (i) above (or deemed rejected by
Tenant’s failure to timely respond), then Landlord may enter into any lease for
such space within a one-year period after such rejection or deemed rejection,
unless Tenant makes a timely counteroffer under the next grammatical paragraph.

 

If Tenant timely offers to lease the space on alternative terms as set forth in
clause (ii) above, then Landlord shall, by written notice delivered within
thirty (30) days of receipt thereof, either accept or decline such offer (the
failure to so respond being deemed Landlord’s election to decline Tenant’s
offer). If such offer under clause (ii) is declined (or deemed declined), then,
for a period of one year after Landlord’s receipt of Tenant’s offer, Landlord
may enter into any lease for such space at an effective rent (taking into
account any tenant improvement allowance, free rent, or other tenant
concessions) greater than that set forth in Tenant’s offer. If, during such one
year period, Landlord desires to enter into a third-party lease at an effective
rent less than or equal to the effective rent set forth in Tenant’s offer,
Landlord shall deliver to Tenant a new Landlord’s Notice. If Landlord does not
enter into any lease within such one-year period, Landlord shall re-commence the
process under this Section before entering into a lease for the space.

 

If Tenant timely accepts the terms in Landlord’s Notice under clause (iii) above
or if Landlord timely accepts an offer by Tenant under clause (ii) above, the
space shall, subject to the following paragraph below and without further action
by the parties, be leased by Tenant on the accepted terms and otherwise on all
of the terms of the Lease in effect immediately prior to such expansion,
provided that, at the request of either party, Landlord and Tenant shall
promptly execute and deliver an agreement confirming such expansion of the
Premises and the estimated date the Premises are to be expanded pursuant to this
Section with a

 

8

--------------------------------------------------------------------------------


 

provision for establishing the effective date of such expansion based on the
actual delivery.

 

Notwithstanding any provision of this Section to the contrary, Tenant’s
Expansion Option shall be void, at Landlord’s election, if (i) Tenant is in
material default under the Lease, after any applicable notice and cure periods
have expired, at the time prior to the time Tenant makes any election with
respect to the First Offer Space under this Section, or (ii) except for
Permitted Transfers, Tenant has assigned the Lease or subleased more than twenty
percent (20%) of Premises Square Footage. Nothing in this Section shall be
construed to grant to Tenant any rights or interest in any particular space in
the Building, and any claims by Tenant alleging a failure of the Landlord to
comply herewith shall be limited to claims for monetary damages. Tenant may not
assert any rights in any space nor file any lis pendens or similar notice with
respect thereto. To be effective, the exercise of Tenant’s rights under this
Section (and notice thereof) shall be unconditional; if Tenant purports to
condition the exercise of such rights or to vary its terms in any manner, then
the rights granted shall be void and the purported exercise shall be
ineffective.

 

14.           Ratification. Except as expressly modified by this Amendment, the
Lease shall remain in full force and effect, and as further modified by this
Amendment, is expressly ratified and confirmed by the parties hereto. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, subject to the provisions of the
Lease regarding assignment and subletting.

 

15.           Governing Law; Interpretation; and Partial Invalidity. This
Amendment shall be governed and construed in accordance with the laws of the
Commonwealth of Massachusetts. If any term of this Amendment, or the application
thereof to any person or circumstances, shall to any extent be invalid or
unenforceable, the remainder of this Amendment, or the application of such term
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each term of this Amendment
shall be valid and enforceable to the fullest extent permitted by law. The
titles for the paragraphs are for convenience only and not to be considered in
construing this Amendment. This Amendment contains all of the agreements of the
parties with respect to the subject matter hereof, and supersedes all prior

 

9

--------------------------------------------------------------------------------


 

dealings between them with respect to such subject matter. No delay or omission
on the part of either party to this Amendment in requiring performance by the
other party or exercising any right hereunder shall operate as a waiver of any
provision hereof or any rights hereunder, and no waiver, omission or delay in
requiring performance or exercising any right hereunder on any one occasion
shall be construed as a bar to or waiver of such performance or right on any
future occasion.

 

16.           Counterparts and Authority. This Amendment may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same document. Landlord and Tenant
each warrant to the other that the person or persons executing this Amendment on
its behalf has or have authority to do so and that such execution has fully
obligated and bound such party to all terms and provisions of this Amendment.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK. THE

NEXT PAGE IS THE SIGNATURE PAGE.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned executed this Amendment under seal as of the
date and year first written above.

 

 

LANDLORD:

 

 

 

MASSACHUSETTS DEVELOPMENT FINANCE AGENCY

 

 

 

 

 

By:

/S/ Richard Henderson

 

 

Name: Richard Henderson

 

 

Title: Executive Vice President, Real Estate

 

 

 

   APPROVED AS TO FORM

[ILLEGIBLE]

 

 

Agency Counsel

 

 

 

TENANT:

 

 

 

CELLDEX THERAPEUTICS, INC.

 

 

 

 

 

By:

/S/ Anthony S. Marucci

 

 

Name:

Anthony S. Marucci

 

 

Title:

President and CEO

 

11

--------------------------------------------------------------------------------

 